SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A (Amendment No. 5) Under the Securities Exchange Act of 1934 LUMENIS LTD. (Name of Issuer) Ordinary Shares, Par Value NIS 0.10 (Title of Class of Securities) M6778Q 10 5 (CUSIP Number) Yoav Doppelt 40 Einstein Street, Ramat Aviv Office Tower, 6thfloor, Tel Aviv 69102, Israel. 972-3-745-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 7, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP NO.M6778Q 10 5 1. Names of Reporting Persons. Ofer Hi-Tech Investments Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person with 7.
